Citation Nr: 1338374	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-29 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the lumbar spine, claimed as a back condition.  

2.  Entitlement to service connection for bilateral shoulder chronic rotator cuff arthropathy, claimed as bilateral shoulder condition.  

3.  Entitlement to service connection for degenerative disc disease of the cervical spine with bilateral neuroforaminal stenosis, claimed as a neck condition.  

4.  Entitlement to a rating in excess of 10 percent for a healed fracture, left radius and ulna with residual scars.  

5.  Entitlement to a compensable rating for a surgical scar of the lateral radial aspect.  

6.  Entitlement to a compensable rating for a surgical scar of the ulnar aspect.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008 and May 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In November 2011, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran testified during his Board hearing that he would like to be able to go back to work after retiring, but that prospective employers did not want to hire him as long as he had the plates of an apparatus installed in his service-connected left arm.  See hearing transcript at p. 6.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's higher rating claim for his service-connected healed fracture of the left radius and ulna now on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand is required for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

Concerning the Veteran's claims for service connection, the Board notes that the VA examiner determined and opined in his January 2009 VA examination and April 2009 addendum that the Veteran's currently diagnosed back, neck and bilateral shoulder disorders were not related to his period of active duty because there were no documented service treatment records relating to the back, neck, or shoulders.  This VA examiner appeared to premise his service connection opinions on the lack of documentation of spine, neck and shoulder disorders in service and for many years afterwards.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, see Dalton v. Nicholson, 21 Vet. App. 23 (2007), and therefore inadequate.  Further, the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  

Therefore, on remand the Veteran should be scheduled for new VA examinations and medical opinions concerning his three service connection claims.  

Concerning the Veteran's higher rating claims for his left forearm and surgical scars, the Board notes VA examinations in June 2008 and January 2009.  However, the June 2008 VA examiner lacked access to the claims file.  Moreover, in his November 2011 Board hearing, the Veteran essentially testified that his service-connected disorders were worse than when he was last examined in January 2009.  He said that his service-connected surgical scars were painful and tender and limited the motion of his left forearm.  He also testified that his left forearm had swelling and tingling, that it had less muscles and was much weaker than his right forearm, and that he had decreased strength in his left hand.  See hearing transcript at pp. 8-10.  Essentially, the Veteran testified that his service-connected disorders were worse than when he was last examined in January 2009.  

When an examination report is inadequate, the Board should remand the case for further development.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  See, e.g., 38 C.F.R. § 4.1 ("It is . . . essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.").  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that "fulfillment of the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.").  VA will obtain a new medical examination where, as here, the last medical examination may be too remote in time to portray the current nature, extent, and severity of the disability on appeal.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

The Board also notes that the Veteran originally filed his claim for increase on October 19, 2007 and that the effective dates for both surgical scar disorders have been established as October 19, 2007.  Further, VA's skin regulations for rating scars were amended as of October 23, 2008.  Therefore, the Veteran's two surgical scar disorders may be evaluated under the former scar regulations, 38 C.F.R. § 4.118 (2007), for the entire period of the appeal, if that is more advantageous for him, or evaluated under the former scar regulations, 38 C.F.R. § 4.118 (2007), for the period from October 19, 2007 until October 22, 2008, and evaluated under the current regulations, 38 C.F.R. § 4.118 (2012), for the period from October 23, 2008 to the present, if such is more advantageous for the Veteran.  

Therefore, on remand the RO/AMC should ensure that the Veteran is scheduled for another VA examination of his service-connected disorders pursuant to the applicable VA regulations and provisions.  

As was briefly noted in the Introduction section above, the issue of entitlement to a TDIU is raised by the record as part and parcel of the Veteran's increased rating claim for his service-connected healed fracture of the left radius and ulna.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the issue of a TDIU is inextricably intertwined with the final adjudication of this higher rating claim as well as his pending service connection claims and other higher rating claims.  

In view of the holding in Rice, the Board must take jurisdiction of the TDIU claim.  However, the Board cannot currently determine, based on the medical evidence found within the claims file, whether the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  As such, the Board has determined that it must remand this issue in order to determine whether the Veteran could be entitled to an award of TDIU.  See Rice, 22 Vet. App. at 453.  There was never any formal TDIU application, which would include information relevant to such a claim, such as an employment history and educational background.  As the RO has not considered the TDIU aspect of this claim, the matter is remanded to the RO for consideration thereof in the first instance.  

On remand, the Veteran should be invited to submit any evidence, from private or VA medical records, that is pertinent to any of his service connection or higher rating claims.  VA also has a duty to obtain all relevant VA and governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  The Board notes that there are no VA treatment records associated with the claims file, or found within the Veteran's Virtual VA eFolder, dated after March 2009.  Thus, the Board finds that on remand the RO/AMC shall try to obtain and associate with the claims file copies of any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran and his representative with a letter pertaining to his TDIU claim that includes an application for TDIU and complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf.  It also shall include information concerning the assignment of disability ratings and effective dates.  

2.  The RO/AMC shall contact the Veteran and his representative and ask them to submit any evidence pertinent to his claims for service connection for the back, neck, and bilateral shoulders or to his claims for higher ratings for his healed fracture of the left radius and ulna and two surgical scars from any private or VA medical care providers who have treated him for these issues and whose records are not found within the claims file.  

After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Jesse Brown VAMC in Chicago, Illinois, or VA's outpatient clinic in Lakeside, for the period from March 2009 to the present.  VA treatment records should be requested whether or not the Veteran responds to the request for information.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

3.  After the development requested above has been completed, schedule the Veteran for a VA examination to determine the etiology of any diagnosed back, bilateral shoulder, and neck disorders with an examiner who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  A complete rationale for all opinions and conclusions reached should be provided.  Following a review of the claims file and examination of the Veteran, the examiner shall offer opinions as to:

a) Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed lumbar spine disorder is etiologically related to service, to include as due to the Veteran's in-service truck accident in July 1967.  

b) Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral shoulder disorder is etiologically related to service, to include as due to the Veteran's in-service truck accident in July 1967.  

c) Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed cervical spine disorder is etiologically related to service, to include as due to the Veteran's in-service truck accident in July 1967.  

d) Whether any lumbar spine, bilateral shoulder, or cervical spine disorder, if service-connected, renders the Veteran unable to secure and follow a substantially gainful occupation.  

4.  After receipt of the requested information, schedule the Veteran for an appropriate VA examination with an examiner who has not previously examined him to determine the current severity of his service-connected healed fracture of the left radius and ulna and of the two residual surgical scars.  The claims file and a copy of this Remand must be made available to the examiner for review and the examination report should note that review.  The report of the examiner should be comprehensive.  All necessary and indicated special studies or tests should be accomplished.  A complete rationale for all opinions and conclusions reached should be provided.  

In examining these three service-connected disorders, the examiner should review the Veteran's November 2011 Board hearing testimony before interviewing the Veteran.  In addition, the Veteran's healed fracture of the left radius and ulna shall be examined pursuant to the rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5205 through 5213 (2012), for rating the elbow and forearm.  His surgical scars should be examined pursuant to the rating criteria of the former scar regulations, found at 38 C.F.R. § 4.118 (2007), and the provisions of the current regulations, found at 38 C.F.R. § 4.118 (2012), to permit VA to evaluate this disability under the provisions most advantageous to the Veteran.  

The examiner must also comment on whether any service-connected surgical scar or the Veteran's healed fracture of the left radius and ulna renders the Veteran unable to secure and follow a substantially gainful occupation.  

5.  After all development has been completed, adjudicate the Veteran's claims on appeal, including the TDIU issue.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

